IN THE COURT OF APPEALS OF IOWA

                                      No. 16-1342
                                  Filed May 17, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ROSE LEE BERANEK,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Johnson County, Douglas S.

Russell, Judge.



      Rose Beranek appeals from the judgment and the sentences imposed

upon her guilty pleas. AFFIRMED.




      Christopher J. Foster of Foster Law Office, Iowa City, for appellant.

      Thomas J. Miller, Attorney General, and Timothy M. Hau, Assistant

Attorney General, for appellee.




      Considered by Danilson, C.J., and Potterfield and Bower, JJ.
                                          2


DANILSON, Chief Judge.

       Rose Beranek appeals from the judgment and the sentences imposed

upon her guilty pleas to aggravated theft and possession of controlled

substances, third and subsequent offense.          The court imposed suspended

sentences on both offenses, placed Beranek on the intermediate sanctions

continuum, and required her to reside at a residential corrections facility. She

argues the district court abused its discretion in requiring as the condition of

probation that she reside at a residential correctional facility for the lesser of 365

days or until maximum benefits were achieved.

       A sentence imposed within statutory limits is “cloaked with a strong

presumption in its favor, and will only be overturned for an abuse of discretion or

the consideration of inappropriate matters.” State v. Formaro, 638 N.W.2d 720,

724 (Iowa 2002).

       Beranek argues that because she has custody of her two-year-old child,

whose father is serving a prison term, it was an abuse of the court’s discretion to

require that she reside in a residential correctional facility.           While we

acknowledge Beranek’s claim that the responsibility imposed upon Beranek’s

mother (with whom Beranek and the child have been residing) by the conditions

of probation may pose a challenge, we cannot say the district court abused its

considerable discretion here. The court considered Beranek’s age, her “lengthy

and various” criminal record, her prior probation revocations, and the need for

structure to address her controlled-substance use. Beranek complains the court

did not consider her family circumstances, but the record belies that claim. The

court noted Beranek likely would be allowed “to pursue your employment, allow
                                            3


you to pursue your education, and I believe they will arrange some sort of regular

contact with your family, your children.”

       Furthermore, although Beranek’s family circumstances is an appropriate

consideration for sentencing purposes as provided in Iowa Code section

901.3(1)(a) (2016), the best interests of the children or family unit is not the

purpose of a sentence.      Rather, the court is to impose a sentence that “will

provide maximum opportunity for the rehabilitation of the defendant, and for the

protection of the community from further offenses by the defendant and others.”

Iowa Code § 901.5; see State v. Ogle, 430 N.W.2d 382, 383 (Iowa 1988) (“[W]e

are not inclined to hold that the defendant’s caretaking responsibility as a parent

overrides a sentencing court’s responsibility to impose conditions of probation

that promote rehabilitation and protect the community.         Such circumstances

might dictate the intervention of the juvenile court to protect the child.”). Finding

no abuse of discretion, we affirm.

       AFFIRMED.